Citation Nr: 0620761	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  02-16 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a claimed 
disability manifested by high cholesterol.  

2.  Entitlement to service connection for a claimed low back 
disorder.  

3.  Entitlement to an increased evaluation for the service-
connected hiatal hernia, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from November 1963 to 
November 1983.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of June and August 2001 rating decisions by 
the RO.  

In July 2004, the Board reopened the claim of service 
connection for low back disorder and remanded the case to the 
RO for further development.  

The Board notes that in July 2002, the veteran, through his 
representative, submitted a claim of service connection for 
Type II diabetes mellitus.  

In October 2002, he also suggested that the elevated 
triglyceride levels demonstrated at his retirement 
examination were associated with this current diabetes.  

Inasmuch as the RO has yet to adjudicate the claim for 
service connection for Type II diabetes mellitus with 
elevated triglycerides, this matter is referred to the RO for 
appropriate action.

The issue of an increased evaluation for the service-
connected hiatal hernia is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have a disability manifested 
by high cholesterol.   

2.  The veteran is not shown to have a low back condition due 
to any event or incident of his period of active service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by high cholesterol due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2005).   

2.  The veteran is not shown to have low back disability due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005), and implemented at 38 C.F.R § 3.159, amended VA's 
duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in June 2001 fulfilled the provisions 
of 38 U.S.C.A. § 5103(a) save for a failure to provide notice 
of the type of evidence necessary to establish a disability 
rating and an effective date for the disorders at issue.  Any 
defect is harmless because the preponderance of the evidence 
is against the claims for service connection.  Any questions 
as to the appropriate initial disability rating or effective 
date to be assigned are moot.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent and available records from all relevant 
sources identified by him, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  

In this regard the veteran argues that certain records for 
December 1976 through February 1977 are missing, inasmuch as 
he was treated at the VA Medical Center (VAMC) in Pittsburgh, 
Pennsylvania, and at a private facility in late 1976 for a 
lower back condition, with three follow up visits.  His 
representative contends the veteran has also received 
treatment at the Buffalo, New York VAMC on later dates.  

The records for November 1976 through January 1977 from the 
Pittsburgh VAMC have been obtained.  That facility indicated 
in December 2000 that no other records for the veteran are 
available.  The veteran was notified as to what records were 
available from the VAMC in the June 2001 rating decision.  

As for the private facility, the record contains a March 1977 
bill from Central Medical Health Services for services 
performed on the veteran on October 31, 1976.  In a November 
1976 letter, the veteran advised that facility to bill his 
service department instead.  

Notably, however, while the veteran was offered several 
opportunities in connection with the instant appeal to 
authorize VA to obtain private medical records on his behalf, 
most recently in July 2004, he has not authorized VA to 
obtain any records from Central Medical Health Services.  See 
generally, Wood v. Derwinski, 1 Vet. App. 190 (1990).  

With respect to the Buffalo VAMC, that facility indicated in 
October 2000 that no records for the veteran were available.  
He was advised of this response in the June 2001 VCAA letter.

In light of the above, the Board finds that VA's duty to 
assist him in obtaining records has been fulfilled.  

The record also shows that the veteran has been examined in 
connection with his claims.  

Hence, VA has fulfilled its duties under VCAA.  To the extent 
that VA has failed to fulfill any duty to notify and assist 
the veteran, that defect is harmless since there is no 
evidence it reasonably affects the fairness of the 
adjudication.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence of arthritis during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order for service connection to be granted for a claimed 
disability there must be competent evidence of the current 
existence of the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  




I.  Disability manifested by high cholesterol

Factual background

The service medical records document treatment for 
hypertension, but are otherwise silent for any cardiovascular 
complaints or findings.  

On a periodic examination in February 1983, the veteran's 
cholesterol level was 271; an electrocardiogram (EKG) was 
normal.  At his August 1983 retirement examination, the 
veteran's cholesterol level was 316, which was described as 
elevated; an EKG was normal.  

At a February 1984 VA examination, no cardiovascular 
abnormalities were identified.  The veteran's cholesterol 
levels were within the identified reference range for normal.  
The examiner offered no cardiovascular diagnosis other than 
probable hypertension.  

In June 1984, service connection for hypertension was 
granted.  

The private medical records for July 1991 to December 2004 
show that the veteran underwent exercise stress testing and a 
myocardial perfusion image study in January 1997, both of 
which were normal.  A chest X-ray study in November 1998 was 
normal.  An angiogram performed in 1998 was reportedly 
normal.  

The private records document treatment for hyperlipidemia and 
show that, when using medication, his cholesterol levels were 
consistently within the identified reference range for 
normal.  

On file are the reports of October 2000 VA examinations.  A 
cardiovascular examination of the veteran was normal.  An EKG 
showed a right bundle branch block.  The veteran reported 
that a private angiogram in 1999 had been negative for 
coronary artery abnormality.  

The report of a December 2003 VA examination for diabetes 
notes the absence of any identified cardiovascular 
abnormalities.  The examiner indicated that diabetes could 
accelerate heart disease and aggravate arteriosclerosis.  

The veteran attended a VA examination in December 2004.  The 
examiner noted that the veteran had been using medications to 
control high cholesterol for about 20 years, and that the 
medications had worked well.  

The examiner reviewed the claims file and noted the presence 
of elevated cholesterol readings in service.  With respect to 
current symptoms, the veteran denied any side effects from 
his medications, and reported that testing of his liver 
enzymes showed no abnormalities.  He denied any cardiac 
symptoms.  

An examination of the cardiovascular system was negative for 
abnormalities.  The examiner diagnosed hypercholesterolemia.  
He noted that the veteran's hyperlipidemia was well 
controlled with medication.  

With respect to any disability resulting from hyperlipidemia, 
the examiner noted that the veteran did not have any 
documented artery blockage and denied side effects from 
medication.  

In several statements on file, the veteran asserts that he 
had high cholesterol when he retired from service and must 
take medication for the control of his cholesterol levels.  


Analysis

High cholesterol is also referred to as hypercholesterolemia 
or hyperlipidemia.  Hypercholesterolemia is an "excess of 
cholesterol in the blood."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 792 (28th ed. 1994).  Hyperlipidemia is "a 
general term for elevated concentrations of any or all of the 
lipids in the plasma, including hypertriglyceridemia, 
hypercholesterolemia etc."  Id. at 795.  

Service connection may only be granted for a disability 
resulting from disease or injury.  High cholesterol is a 
laboratory finding and not a disability for which service 
connection can be granted.  The only manifestation is in the 
laboratory test results.  

Service connection may be granted, however, for an underlying 
disorder that is manifested by the high cholesterol or if the 
high cholesterol has otherwise resulted in an actual 
disorder.  

The service medical records, while documenting elevated 
cholesterol levels in February 1983 and at the veteran's 
retirement examination, are entirely negative for any 
disability associated with the high cholesterol levels.  

In addition, there is no postservice medical evidence of a 
disorder associated with high cholesterol levels.  VA 
examinations in February 1984, October 2000, December 2003, 
and December 2004, and treatment reports on file, 
consistently show the absence of any cardiovascular 
abnormalities, other than those associated with the service-
connected hypertension.  

Nor do the above records otherwise suggest the presence of a 
current disorder associated with high cholesterol, or any 
side effects from the medications he uses to control his 
cholesterol levels.  

The veteran was examined by VA in December 2004 for the 
specific purpose of determining whether he had a disorder 
associated with high cholesterol.  The examiner noted the 
absence of any such disorder, or of any side effects from the 
medications used to treat high cholesterol.  

In short, the medical evidence as a whole shows that the 
veteran does not have a disability manifested by high 
cholesterol levels or a disability resulting from high 
cholesterol.  

As already discussed, high cholesterol, alone, is not a 
disability for VA compensation purposes, but rather is a 
laboratory finding.  

To the extent the veteran himself contends that he has a 
disability manifested by high cholesterol, as a layperson, 
his statements as to medical diagnosis do not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2005).  

In sum, there is no competent evidence of a disability 
manifested by high cholesterol, or a disorder associated with 
high cholesterol.  Without competent evidence demonstrating a 
current disability associated with the high cholesterol, the 
benefit sought on appeal cannot be granted.  Rabideau, supra.  
The preponderance of the evidence therefore is against the 
claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  


II.  Low back disorder

Factual background

The service medical records show that on a September 1977 
periodic examination, the veteran reported having received 
treatment for a pinched nerve in the low back.  

The remaining records, including the report of his August 
1983 retirement examination, are entirely silent for any 
complaints, finding or diagnosis of low back disability.  

The VA treatment records for November 1976 show that the 
veteran sought emergency room treatment for low back pain.  
X-ray studies of the lower spine were negative.  

The initial diagnosis was discogenic disease with left 
sciatica, and he was prescribed bed rest and hot compresses.  
Later in November 1976, the diagnosis was of resolved 
lumbosacral strain.  Electrodiagnostic studies in January 
1977 were consistent with resolving acute L5-S1 
radiculopathy.  

The veteran filed a claim for low back disability in December 
1983, asserting that the disorder originated in 1977.  

The veteran was examined by VA in February 1984.  He 
complained of chronic low back pain.  X-ray studies of the 
lower back were unremarkable.  The examiner did not diagnose 
any lower back disorder.  

On VA examination in March 1984, the veteran reported 
experiencing a slipped disc in his back, with symptoms which 
had improved.  He indicated that he experienced back pain 
recently while shoveling snow, but denied any radiation of 
the pain.  

An examination demonstrated lower back discomfort.  X-ray 
studies of the lower back were normal.  The examiner 
diagnosed chronic recurrent low back pain of undetermined 
cause, and noted that the veteran retained good function.  

On file is the report of a private examination of the veteran 
conducted in July 1991.  The veteran reported experiencing 
low back pain since 1990, which he related to moving wood.  
He noted that he had recently developed radiation of the back 
pain to his right lower extremity.  

The private medical records for August and September 1991 
document treatment for low back pain.  A Magnetic Resonance 
Imaging (MRI) study of the lumbar spine showed degenerative 
changes at L5-S1, and was suspicious for a herniated nucleus 
pulposus at the same location.  

On file are records for October 1999 from the veteran's 
employing high school.  The records show he experienced a 
back injury that month.  

The veteran was examined by VA in December 2004.  He reported 
a gradually developing low back pain in service which soon 
required treatment at a private and VA facility.  He 
explained that his symptoms resolved with bed rest and 
medicine, without further problems until 1990.  

In that year, the veteran reported sustaining a lifting 
injury causing low back pain to radiate into his right lower 
extremity.  He indicated that his back pain had persisted 
since that time.  

The examiner noted that records for November 1976 he reviewed 
were suggestive of disc herniation at L5 with left sciatica 
and radiculopathy.  He noted that a recent MRI study of 
August 2000 showed findings suspicious for a herniated 
nucleus pulposus at L5-S1, and degenerative changes; the 
examiner noted that the findings were consistent with the 
symptoms experienced since 1990.  

The examiner diagnosed degenerative disc disease with 
sciatica and radiculopathy on the right.  

The examiner concluded that it was not at least as likely as 
not (i.e. it was unlikely) that the present lower back 
disorder and right sciatica was related to the 1976 low back 
condition.  He concluded instead that it was likely that the 
present back condition was related to the 1990 injury 
described by the veteran.  

The VA examiner explained that the service records showed 
left sciatica, whereas the veteran currently manifested right 
sciatica.  He also noted the absence of any treatment between 
1976 and 1990, and found it significant that a documented 
back injury occurred in 1990.  

In several statements, the veteran contends that he received 
treatment for a low back disability in October or November 
1976, with three follow up visits.  He indicated that he 
experienced back problems again in 1991 and 1999.  


Analysis

Although the service medical and VA treatment records confirm 
that the veteran was treated for back problems in late 1976, 
the service medical records are otherwise silent for any 
further lower back complaints or findings.  

Moreover, while he demonstrated lower back discomfort on VA 
examination in March 1984, he reported noticing the pain 
after recently shoveling snow, X-ray examination of the back 
was negative for any abnormalities, and an underlying 
pathology accounting for the discomfort was not identified.  

Following the 1984 examination, there is no further evidence 
of lower back complaints until at least 1990, and the veteran 
himself reports the absence of further lower back problems 
until a work-related injury occurring in 1990.  

The veteran was afforded a VA examination in December 2004 to 
specifically address the etiology of the current lower back 
disorder.  The examiner concluded that it was unlikely that 
the current disorder was etiologically related to service, 
and instead more likely that the disability was related to 
the 1990 injury.  

The examiner provided a detailed rationale to support his 
conclusion, essentially noting a difference in the current 
manifestations of low back problems versus the manifestations 
in service.  

The only opinions supportive of the veteran's claim in this 
case consists of his own statements.  As noted previously, as 
a layperson, his statements do not constitute competent 
medical evidence, including as to medical causation.  
Espiritu, supra.  

In short, the evidence shows that the veteran was treated for 
back problems in 1976, without further mention of any lower 
back condition during the remainder of service; that he was 
found to have low back discomfort in March 1984 after 
recently shoveling snow, but no underlying pathology to 
account for his symptoms; that he evidenced no further lower 
back problems until at least 1990; and that there is no 
competent evidence linking any current low back disorder to 
service or suggesting that any current degenerative changes 
in the back were manifest within one year of service.  The 
only competent opinion on file instead relates the current 
back disorder to the postservice injury in 1990.  

As the preponderance of the evidence therefore is against the 
claim, service connection for low back disability must be 
denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra.  



ORDER

Service connection for a claimed disability manifested by 
high cholesterol is denied.  

Service connection for low back disorder is denied.  



REMAND

The veteran contends that the evaluation assigned his hiatal 
hernia does not accurately reflect the severity of that 
disorder.  The RO has evaluated his disorder under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  

The Board, in July 2004, remanded the case for the RO to 
schedule the veteran for a VA medical examination to 
ascertain the current severity of the hiatal hernia.  

The veteran thereafter attended a VA examination in December 
2004.  The examiner made findings with respect to dysphagia, 
hematemesis, melena, vomiting, regurgitation, and epigastric 
pain.  

Unfortunately, the examiner did not make any findings as to 
weight loss, anemia, or pyrosis.  Indeed, the examiner did 
not even provide findings as to the veteran's current weight, 
and it does not appear he tested the veteran for anemia (the 
report of a December 2003 diabetes examination mentions 
laboratory testing of the veteran's blood, but those results 
are not on file).  The missing findings are relevant to 
evaluating a disorder under Diagnostic Code 7346.  

In light of the above deficiencies in the examination report, 
the Board is of the opinion that the veteran should be 
afforded another examination.  

The Board also notes that the December 2004 examiner 
concluded that the veteran had Barrett's esophagus as a 
direct result of the reflux associated with the service-
connected hiatal hernia.  The record shows that the RO now 
considers the Barrett's esophagus as part of the hiatal 
hernia for rating purposes.  

On remand, the RO should ensure that appropriate findings are 
offered by the examiner with respect to the Barrett's 
esophagus.  See 38 C.F.R. § 4.114.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the laboratory 
test results mentioned by the VA examiner 
who conducted the December 2003 
endocrinological examination at the VA 
Medical Center in Buffalo, New York.  

2.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the grant of an increased rating 
for hiatal hernia, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

3.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current degree of severity of the 
veteran's service-connected hiatal 
hernia.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the 
examiner.  

The examiner should obtain a detailed 
history regarding the presence or absence 
of persistently recurring epigastric 
distress; dysphagia; pyrosis; 
regurgitation; substernal or arm or 
shoulder pain; vomiting; weight loss; 
hematemesis; melena; or anemia.  The 
examiner should also indicate if the 
symptom combinations have resulted in 
considerable or severe impairment of 
health.  The examiner should also 
identify all manifestations of the 
veteran's Barrett's esophagus.  A 
complete rationale for all opinions 
expressed should be included in the 
examination report.  

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  The RO must then readjudicate the 
issue of entitlement to an increased 
rating for the service-connected hiatal 
hernia.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO must issue the 
veteran and his representative a 
supplemental statement of the case 
(SSOC).  The veteran should be given an 
opportunity to respond to the 
supplemental statement of the case as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


